DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following minor informalities: in S1010 of Figure 4, “DEGREE OF FOG” should be replaced with “DEGREE OF FOGGING” for improved idiomatic/grammatical correctness; .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid legal phraseology (i.e., “comprising”) and because it is basically the same as claim 1, word for word, as opposed to a summary of the salient structural elements of the inventive apparatus and functions thereof, as required. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in each of the phrases “the degree of fog” and ‘the degree of actual fog” (multiple occurrences in paragraph [0038]) and “the degree of fog” (in paragraph [0074]), the word “fog” should be replaced with the word “fogging” for improved idiomatic/grammatical correctness.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the degree of fog” in line 2 of the claim should be replaced with the limitation “the degree of fogging” for improved idiomatic/grammatical correctness.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “monitoring device”, “monitoring area”, “heating device”, “air conditioning device”, and “control device”, in claim 1 and in all claims depending therefrom.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: The above sections under “Claim Interpretation” do NOT set forth any objections or rejections of the claims but are merely presented to clarify the record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In base claim 1 as written, the limitations “when a decrease in heating performance of the heating device is detected, the control device sets the driving force of the air conditioning device to be greater than when a decrease in the heating performance is not detected” appear to be process/method steps in an apparatus claim, thus rendering claim 1 and all claims dependent therefrom indefinite with regard to the scope of protection sought by the claims. In particular, as written, it is not clear whether an identical apparatus would be infringing the instant inventive apparatus as claimed as soon as the identical apparatus is assembled/manufactured or only once it is placed into operation using the recited process/apparatus steps. See MPEP 2173.05(p) II, for example. To overcome the above indefiniteness rejection of the claims, it is recommended that applicant add the limitations “the control device being operable such that” immediately preceding the above cited limitations. 
The limitations “when a decrease in the heating performance of the heating device is detected, the control device increases the amount of air from the defroster duct” in claim 2, “wherein when the heating performance of the heating device satisfies a criterion, the control device sets the amount of air from the defroster duct to be smaller than when the heating performance does not satisfy the criterion” in claim 3, and “wherein the control device evaluates the degree of fog on the portion of the window member, and performs driving control on the heating device and the air conditioning device based on the result of evaluation” in claim 4 all similarly appear to be process/method steps in an apparatus claim and thus similarly further render each of these claims indeterminate with regard to the scope of protection sought thereby. To overcome the above indefiniteness rejection of claim 2, it is recommended that applicant again add the limitations “the control device being operable such that” immediately preceding the above cited corresponding limitations. To overcome the above indefiniteness rejections of each of claim 3 and of claim 4, it is recommended that applicant insert the limitations “the control device is operable such that” immediately following the term “wherein” at the beginning of each of the corresponding abovementioned limitations in these two claims.
There is insufficient antecedent basis in the claims for the limitation “the result of evaluation” [claim 4, line 4], thus further rendering the metes and bounds of protection sought by the claim indefinite. Recommend replacing the limitation “the result of evaluation” with either the limitation “the evaluation” or with the limitation “the degree of fogging”. (Please also note the objection to claim 4 as cited in the Claim Objections section above, where it has been recommended to replace the limitation “the degree of fog” in line 2 of claim 4 with the limitation “the degree of fogging”.) 
Any claim not specifically mentioned is rejected at least as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyota Motor Corp. (JP 2014-101004; made of record via IDS).
Toyota Motor Corp. discloses a movable body or vehicle essentially as claimed in the instant application, including for example: a monitoring device configured to monitor a surrounding environment of the movable body or vehicle through a window member or windshield FW that is light-transmissive (i.e., glass; see at least Figure 3, paragraphs [0007] through [0009], and paragraph [0025]) and (as the glass windshield FW) defines the inside and the outside of the movable body or vehicle (i.e., see at least paragraph [0025]); a heating device or glass heating device 14 configured to heat a portion of the window member/glass within a monitoring area of the monitoring device (i.e., see at least paragraph [0013] and paragraphs [0024] and [0025]); an air conditioning device or defogging device 22 (i.e., an on-board air conditioner; see paragraph [0037]) configured to perform dehumidification/air conditioning in the movable body or vehicle; and a control device (i.e., control unit 100 and control unit 200) configured to perform drive control on the heating device and the air conditioning device respectively (i.e., see at least paragraph [0026] and paragraph [0038]), wherein the monitoring device includes: a detector (i.e., readable on, for example, the image sensor 11 or on the glass haze sensor 21) configured to detect the surrounding environment; and a base member or housing 50 that faces an inner wall of the window member or glass windshield FW and is disposed such that a detection surface of the detector or sensor 11 or 21 is located in a space between the base member 50 and the window member or windshield FW (i.e., see paragraphs [0013] through [0048] and Figures 2 and 3).  The aforementioned space is disclosed as being within the moving body or vehicle (i.e., see at least paragraph [0025]) and is thus inherently (at least as broadly interpreted as required for pending claims) “in communication with the inside of the movable body or vehicle” as recited by claim 1.  
The process steps as recited in the last three lines of apparatus claim 1 cannot per se be relied upon for patentability. Nevertheless, Toyota Motor Corp. discloses that the control device is operable to activate or increase the driving force of the vehicle air conditioner or air conditioning device when the performance of the heating device is not sufficient to prevent fogging (i.e., see at least paragraphs [0046] through [0048]). 
Similarly, the process steps as recited by apparatus claim 3 (which depends from claim 1) cannot per se be relied upon for patentability. Nevertheless, Toyota Motor Corp. discloses that the control device is operable to evaluate the degree of fogging or haze on the portion of the window member or windshield FW and to perform driving control on the heating device 14 based on this evaluation (i.e., again see at least paragraphs [0046] through [0048], as well as Figure 6). 
With regard to claims 5 and 6 of the instant application, Toyota Motor Corp. furthermore discloses that the monitoring device is a camera (i.e., see at least paragraph [0017]) and that the window member is a windshield FW (i.e., see at least paragraph [0025]).
The reference thus reads on the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor Corp. (JP 2014-101004; made of record via IDS) in view of Nippon Denso Co. (JP H02-212241; made of record via IDS).
As explained in greater detail above, Toyota Motor Corp. discloses a movable body or vehicle essentially as claimed in the instant application, including for example: a monitoring device configured to monitor a surrounding environment of the movable body or vehicle through a window member or windshield FW that is light-transmissive (i.e., glass; see at least Figure 3, paragraphs [0007] through [0009], and paragraph [0025]) and (as the glass windshield FW) defines the inside and the outside of the movable body or vehicle (i.e., see at least paragraph [0025]) as well as an air conditioning device or defogging device 22 (i.e., an on-board air conditioner; see paragraph [0037]) configured to perform dehumidification/air conditioning in the movable body or vehicle.
While Toyota Motor Corp. discloses that the movable body or vehicle includes an air conditioning device or a defogging device 22 (i.e., an on-board air conditioner), Toyota Motor Corp. does not disclose that the air conditioning device or defogging device 22 or on-board air conditioner includes a defroster duct with a controllable amount of air flow through the same during operation of the same as recited in claim 2 depending from claim 1 and in claim 3 depending therefrom.
Nevertheless, it is well-known in the art of vehicular air conditioning to have defogging/defrosting/defroster ducts where the amount of airflow passing therethrough during operation is controlled based on the amount of defrosting needed and on the extent to which additional airflow is needed to supplement any heating of the windshield.  For example, Nippon Denso Co. discloses that it is known to send out air from a defroster duct or blowing port that is part of a vehicular air conditioning device or on-board air conditioner and to control the amount of air flow flowing through the duct based on the condition of the windshield when defrosting and/or defogging are needed. At least see the abstract, Figures 1 and 2, and page 3 of Nippon Denso Co. 
Therefore, it would have been obvious at the time of filing of the instant application to modify the movable body or vehicle of Toyota Motor Corp. to specifically incorporate a defroster duct or blowing port with controlled air flow therethrough as taught by Nippon Denso Co. in order to optimize, via the controlled operation of the corresponding air conditioning device or air conditioner, the defrosting and/or defogging of the glass or windshield FW of the movable body or vehicle of Toyota Motor Corp. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763